Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-38 are currently active in the application with claims 9, 13, 14 and 18-20 being amended and claims 1-8 and 21-38 being withdrawn by the Applicant as being drawn to a non-elected invention in a previous restriction requirement.
Response to Amendment
	Applicant’s amendment of February 02, 2022 has been carefully considered however was not sufficient in placing the application in condition and resulted in a new grounds of rejection as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "ratios of CO2 to CH4" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Liu and further in view of Goyal, et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset, Galocsy (GB 714,284) and Nagashima et al. (US 2015/0246342) hereafter Nagashima.
Considering Claim 9, Liu discloses the use of red mud to precipitate an iron-based catalyst for hydrogen production wherein red mud is added to de-ionized water, mixed by sonification, HCl was added and the combined solution heated before adding an ethanol solution containing an iron compound.  Ammonia was added until the pH reached 8 wherein a solid precipitated.  This precipitate was filtered, washed several times with ethanol and de-ionized water, dried and calcined in air at 600°C (Experimental).
	Liu does not disclose the use of nickel in the catalyst to produce hydrogen or the conversion of methane.
	Basset discloses a nickel-supported iron catalyst suitable for methane decomposition to hydrogen wherein the nickel supported iron-based may utilize red mud as the support [0007], [0048] and [0059].
Galocsy discloses a nickel-red mud catalyst for producing hydrogen (Pg 1, ln 20-24) with the red mud being obtained from the aluminum industry (Pg 2, ln 125 to Pg 3, ln 2) but does not disclose the amount of nickel present.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel content of Nagashima in the nickel/red mud composition of Galocsy and to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by both Galocsy (Pg 1), Nagashima [0030] and Basset by dry reforming.
	Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (ie Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].

Considering Claim 10, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 11, the significance of Liu, Goyal and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 12, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses the use of iron nitrate (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 13, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.

Considering Claim 14, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses filtering, washing and drying the precipitate prior to calcining the precipitate (Experimental).
Considering Claim 15, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 16 and 17, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses that the washed and dried precipitate is calcined at 600°C for 2 hours (experimental) which meets the instant limitation of “about 4 hours with the temperature falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 19, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset, Nagashima et al. (US 2015/0246342) hereafter Nagashima and Galocsy (GB 714,284) as applied to Claim 9 and further in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault.
Considering Claim 20, the significance of Liu, Goyal, Nagashima and Galocsy as applied to Claim 9 is explained above.
Liu discloses alumina, silica, iron oxide and calcium oxide falling within or overlapping the instantly claimed ranges and also demonstrates that red mud has 
Boudreault discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25% [0120] thereby encompassing the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of titania as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed February 02, 2022 have been fully considered but they are not persuasive.
Applicant argues beginning on page 8 that the combined references do not disclose the performance of the formed catalyst.  This has been addressed above.
Applicant argues beginning on page 9 of the surprising and unexpected hydrogen production due to the catalyst and the molar relationship of CO2 and CH4.  The Examiner points out that the instant claim is to any molar ratio greater than 1:1. This claim is not commensurate in scope as Applicant presents no data.  The Examiner points out that the invention being examined is a method of producing the catalyst with no quantities presented within the claim and therefore is also not commensurate in 
Applicant argues beginning on page 9 that Liu discloses catalytic methane decomposition and not dry reforming.  This is correct however the Examiner points out that a catalyst can be utilized in a multitude of reactions as detailed by the remaining references utilized above.
Applicant argues on page 11 that Galocsy does not disclose per se a nickel/red mud catalyst.  The Examiner points out that examples are non-limiting and one must look at the entire disclosure.  As such Galocsy teaches that red mud may be utilized as a catalyst support and also teaches that nickel is useful as a reforming catalyst.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try using red mud as a support for nickel in reforming reactions.
Conclusion
Claims 9-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732